DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
	The rejection under double patenting is hereby withdrawn in view of the approved terminal disclaimer filed 1/13/2021.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-23, 25 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mikota et al. (US Pub No 2010/0044059 A1).
Re claim 21, Mikota et al. disclose a fire-fighting vehicle (paragraph 0067), comprising: a chassis (paragraph 0067 – chassis of the emergency vehicle);
a boom assembly (Fig. 1) movably coupled to the chassis;
a penetrating nozzle (9) coupled to the boom assembly, the penetrating nozzle including:

an outlet (15) configured to be selectively fluidly coupled to a supply of fire suppressant, wherein the outlet is positioned to supply fire suppressant into the interior cavity (13) when the piercing tip (dashed 15) is within the interior cavity of the object;
an actuator (20/34) configured to move the penetrating nozzle relative to the chassis; 
a range sensor (Fig. 6, 95/96; paragraph 0069) configured to provide range data (paragraph 0069) relating to a distance between the piercing tip and the surface;
an angle sensor (paragraph 0068 - “monitoring means 93 for transmitting measurement signals relating to an angular alignment of the penetration tool 9 to the wall structure 11 to be penetrated”) configured to provide angle data (paragraph 0068) relating to an angular orientation of the longitudinal axis (23) relative to at least a portion of the boom assembly; and
a controller (Fig. 9, 93) configured to receive the range data and the angle data, wherein the controller is configured to determine an angular orientation (paragraph 0068 – “monitoring means 93 for transmitting measurement signals relating to an angular alignment of the penetration tool 9 to the wall structure 11 to be penetrated”) of the piercing tip relative to the surface of the object based on the range data and the angle data.
Re claim 22, Mikota et al. disclose wherein the actuator (Fig. 1, 20) is configured to rotate the penetrating nozzle (9) relative to the chassis, wherein the controller (Fig. 9, 93) is configured to engage the actuator such that the penetrating nozzle sweeps through an angular range at least one of automatically and in response to a user request (paragraph 0069 – “for automatic positioning” as well as paragraph 0038), wherein the controller is configured to store the range data corresponding to various angular positions of the penetrating nozzle as the actuator rotates the penetrating nozzle (paragraphs 0081 and 
Re claim 23, Mikota et al. disclose wherein the controller (Fig. 9, 93) is configured to determine a target range of angular orientations for the penetrating nozzle relative to the surface (paragraph 0068 and 0038), wherein the controller is configured to determine the target range of angular orientations based on an evaluation of orientations that have elevated likelihoods of successfully penetrating the surface (paragraph 0069 – “for an approximately rectangular alignment of the penetration tool 9 onto the cell structure”), wherein the target range of angular orientations includes an angular orientation in which the distance between the piercing tip and the surface is smallest (paragraph 0069 – “based on a distance measurement”).
Re claim 25, Mikota et al. disclose a user interface (paragraph 0083 – “monitor”) operatively coupled to the controller (Fig. 9, 93), and wherein the controller is configured to provide, for representation on the user interface, a graphical display showing at least one of a position and an orientation of the piercing tip relative to the surface and relative to the boom assembly (paragraph 0083 – “digital data are subsequently fed, by means of a processor, for example for output to a monitor…”).
Re claim 26, Mikota et al. as modified by Linsmeier et al. disclose the graphical display further comprises information including at least one of a current distance between the piercing tip and the surface and a current angle between the longitudinal axis of the penetrating nozzle and a horizontal plane (paragraph 0083 – “digital data are subsequently fed, by means of a processor, for example for output to a monitor…”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 7 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Mikota et al. (US Pub No 2010/0044059 A1) in view of Linsmeier et al. (US Pub No 2006/0022001 A1).
Re claim 1, Mikota et al. disclose a fire-fighting vehicle (paragraph 0067), comprising: 
a chassis (paragraph 0067 – chassis of the emergency vehicle);
a boom assembly (Fig. 1) movably coupled to the chassis, the boom assembly including:
a first section coupled to the chassis (3);
a second section (35) slidably coupled to the first section; and

a penetrating nozzle (9) coupled to the second section (35) of the boom assembly, the penetrating nozzle including:
a piercing tip (14) extending along a longitudinal second axis (23) and configured to be selectively repositioned (solid 14 vs dashed 14) relative to a surface (11) of an object having an interior cavity (13); and
an outlet (15) configured to be selectively fluidly coupled to a supply of fire suppressant, wherein the outlet is positioned to supply fire suppressant into the interior cavity (13) when the piercing tip (dashed 15) is within the interior cavity of the object;
a second actuator (34) configured to move the penetrating nozzle relative to the chassis; 
a sensor (Fig. 6, 95/96; paragraph 0069) configured to provide sensor data relating to at least one of a position and an orientation of the piercing tip relative to the surface;
an angle sensor (paragraph 0068 - “monitoring means 93 for transmitting measurement signals relating to an angular alignment of the penetration tool 9 to the wall structure 11 to be penetrated”) configured to provide angle data (paragraph 0068) relating to an angle between the first axis (17) and the second axis (23); and
a controller (Fig. 9, 93) configured to receive the sensor data and the angle data, wherein the controller is configured to determine an angular orientation (paragraph 0068 – “monitoring means 93 for transmitting measurement signals relating to an angular alignment of the penetration tool 9 to the wall structure 11 to be penetrated”) of the piercing tip relative to the surface of the object based on the sensor data.
Mikota et al. does not teach wherein the controller is configured to determine at least one of an absolute and a relative amount of force applied by the piercing tip based on the angle data.

Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the motivation to have the controller of Mikota et al. determine the amount of force applied as taught by Linsmeier et al. to prevent damage to the piercing tube (Linsmeier – paragraph 0029).
Re claim 2, Mikota et al. as modified by Linsmeier et al. disclose the sensor comprises a range sensor configured to provide range data relating to a distance between the piercing tip and the surface (Mikota - Fig. 6, 95/96; paragraph 0069), wherein the actuator (Mikota - Fig. 1, 20) is configured to rotate the penetrating nozzle (Mikota - 9) relative to the chassis, wherein the controller (Mikota - Fig. 9, 93) is configured to engage the actuator such that the penetrating nozzle sweeps through an angular range at least one of automatically and in response to a user request (Mikota - paragraph 0069 – “for automatic positioning” as well as paragraph 0038), wherein the controller is configured to store the range data corresponding to various angular positions of the penetrating nozzle as the actuator rotates the penetrating nozzle (Mikota - paragraphs 0081 and 0083 – “data storage device”), and wherein the controller is configured to determine the angular orientation of the piercing tip relative to the surface using the stored range data (Mikota - paragraph 0068 - “monitoring means 93 for transmitting measurement signals relating to an angular alignment of the penetration tool 9 to the wall structure 11 to be penetrated”).
Re claim 3, Mikota et al. as modified by Linsmeier et al. disclose the sensor (Mikota - Fig. 6, 95/96) comprises a range sensor configured to provide range data relating to a distance between the piercing tip and the surface (Mikota - paragraph 0069), wherein the controller (Mikota - Fig. 9, 93) is configured to determine a target range of angular orientations for the penetrating nozzle relative to the surface (Mikota - paragraph 0068 and 
Re claim 6, Mikota et al. as modified by Linsmeier et al. disclose a user interface (Mikota - paragraph 0083 – “monitor”) and an angle sensor (Mikota - paragraph 0068 – “monitoring means 93 for transmitting measurement signals relating to an angular alignment of the penetration tool 9 to the wall structure 11 to be penetrated”), wherein the user interface and the angle sensor are both operatively coupled to the controller (Mikota - Fig. 9, 93), wherein the angle sensor is configured to provide angle data relating to an angular orientation of the longitudinal axis relative to at least a portion of the boom assembly (Mikota - paragraph 0069 – “for automatic positioning” and paragraph 0038), and wherein the controller is configured to provide, for representation on the user interface, a graphical display showing at least one of a position and an orientation of the piercing tip relative to the surface and relative to the boom assembly (Mikota - paragraph 0083 – “digital data are subsequently fed, by means of a processor, for example for output to a monitor…”).
Re claim 7, Mikota et al. as modified by Linsmeier et al. disclose the graphical display further comprises information including at least one of a current distance between the piercing tip and the surface and a current angle between the longitudinal axis of the penetrating nozzle and a horizontal plane (Mikota - paragraph 0083 – “digital data are subsequently fed, by means of a processor, for example for output to a monitor…”).
Re claim 24, Mikota et al. disclose wherein the longitudinal axis (Fig. 1, 23) of the penetrating nozzle (9) defines a first axis, wherein the boom assembly includes a first 
Mikota et al. does not teach wherein the controller is configured to determine at least one of an absolute and a relative amount of force applied by the piercing tip based on the angle data.
However, Linsmeier et al. disclose an aerial boom attachment mounted to a vehicle including a piercing nozzle including position sensors and a controller wherein the controller is configured to determine at least one of an absolute and a relative amount of force applied by the piercing tip based on the angle data (paragraph 0032).
Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the motivation to have the controller of Mikota et al. determine the amount of force applied as taught by Linsmeier et al. to prevent damage to the piercing tube (Linsmeier – paragraph 0029).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mikota et al. (US Pub No 2010/0044059 A1) in view of Linsmeier et al. (US Pub No 2006/0022001 A1) and further in view of Peltola et al. (US Pat No 6,755,259 B2).
Re claim 8, Mikota et al. as modified by Linsmeier et al. disclose all aspects of the claimed invention but does not teach the controller is configured to determine whether the penetrating nozzle has penetrated a threshold distance into the object, and wherein the threshold distance is based on an insertion depth that facilitates fire suppressant introduction, through the outlet, into the interior cavity.
However, Peltola et al. disclose a controller (col. 10, lines 10-17) configured to determine whether a penetrating nozzle has penetrated a threshold distance into the object 
Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the motivation to have the controller of Mikota et al. as modified by Linsmeier et al. determine and adjust a threshold distance as taught by Peltola et al. to also adjust the impact energy of the piercing tool (Peltola – col. 5, lines 17-18).
Claims 27-30 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Mikota et al. (US Pub No 2010/0044059 A1) in view of Peltola et al. (US Pat No 6,755,259 B2).
Re claim 27, Mikota et al. disclose all aspects of the claimed invention but does not teach the controller is configured to determine whether the penetrating nozzle has penetrated a threshold distance into the object, and wherein the threshold distance is based on an insertion depth that facilitates fire suppressant introduction, through the outlet, into the interior cavity.
However, Peltola et al. disclose a controller (col. 10, lines 10-17) configured to determine whether a penetrating nozzle has penetrated a threshold distance into the object (col. 5, lines 13-23), and wherein the threshold distance is based on an insertion depth that facilitates fire suppressant introduction, through the outlet, into the interior cavity (as discussed in col. 5 and shown in figures 4-6, the controller adjusts the compression of the springs 34 via detector 42, this dictates the amount of force used to thrust the piercing tip 7 
Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the motivation to have the controller of Mikota et al. determine and adjust a threshold distance as taught by Peltola et al. to also adjust the impact energy of the piercing tool (Peltola – col. 5, lines 17-18).
Re claim 28, Mikota et al. disclose a fire-fighting vehicle (paragraph 0067), comprising: a chassis (paragraph 0067 – chassis of the emergency vehicle);
a boom assembly (Fig. 1) movably coupled to the chassis;
a penetrating nozzle (9) coupled to the boom assembly, the penetrating nozzle including:
a piercing tip (14) extending along a longitudinal axis (23) and configured to be selectively repositioned (solid 14 vs dashed 14) relative to a surface (11) of an object having an interior cavity (13); and
an outlet (15) configured to be selectively fluidly coupled to a supply of fire suppressant, wherein the outlet is positioned to supply fire suppressant into the interior cavity (13) when the piercing tip (dashed 15) is within the interior cavity of the object;
an actuator (20/34) configured to move the penetrating nozzle relative to the chassis; 
a range sensor (Fig. 6, 95/96; paragraph 0069) configured to provide range data (paragraph 0069) relating to a distance between the piercing tip and the surface;
a controller (Fig. 9, 93) comprising a processing circuit configured to receive the range data;
a user interface (paragraph 0083 – “monitor”) operatively coupled to the controller (Fig. 9, 93), and 

Mikota et al. does not teach the controller is configured to determine whether the penetrating nozzle has penetrated a threshold distance into the object, and wherein the threshold distance is based on an insertion depth that facilitates fire suppressant introduction, through the outlet, into the interior cavity.
However, Peltola et al. disclose a controller (col. 10, lines 10-17) configured to determine whether a penetrating nozzle has penetrated a threshold distance into the object (col. 5, lines 13-23), and wherein the threshold distance is based on an insertion depth that facilitates fire suppressant introduction, through the outlet, into the interior cavity (as discussed in col. 5 and shown in figures 4-6, the controller adjusts the compression of the springs 34 via detector 42, this dictates the amount of force used to thrust the piercing tip 7 through the surface 8 as well as the distance the piercing tip will be inserted as cradle 36 will abut the stop shown in figures 4-6 and more specifically in figure 6 as the cradle is shown against the stop, as such this maximum travel distance of the cradle will also equate to the maximum travel distance of the piercing tip which would be the threshold distance).
Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the motivation to have the controller of Mikota et al. determine and adjust a threshold distance as taught by Peltola et al. to also adjust the impact energy of the piercing tool (Peltola – col. 5, lines 17-18).
Re claim 29, Mikota et al. as modified by Peltola et al. disclose wherein the controller (Mikota - Fig. 9, 93) is configured to engage the actuator such that the penetrating nozzle sweeps through an angular range at least one of automatically and in response to a user request (Mikota - paragraph 0069 – “for automatic positioning” as well as paragraph 0038), 
Re claim 30, Mikota et al. as modified by Peltola et al. wherein the controller (Mikota - Fig. 9, 93) is configured to determine a target range of angular orientations for the penetrating nozzle relative to the surface (Mikota - paragraph 0068 and 0038), wherein the controller is configured to determine the target range of angular orientations based on an evaluation of orientations that have elevated likelihoods of successfully penetrating the surface (Mikota - paragraph 0069 – “for an approximately rectangular alignment of the penetration tool 9 onto the cell structure”), wherein the target range of angular orientations includes an angular orientation in which the distance between the piercing tip and the surface is smallest (Mikota - paragraph 0069 – “based on a distance measurement”).
Re claim 32, Mikota et al. as modified by Peltola et al. disclose the graphical display further comprises information including at least one of a current distance between the piercing tip and the surface and a current angle between the longitudinal axis of the penetrating nozzle and a horizontal plane (Mikota - paragraph 0083 – “digital data are subsequently fed, by means of a processor, for example for output to a monitor…”).
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Mikota et al. (US Pub No 2010/0044059 A1) in view of Peltola et al. (US Pat No 6,755,259 B2) and further in view of Linsmeier et al. (US Pub No 2006/0022001 A1).
Re claim 31, Mikota et al. as modified by Peltola et al. disclose wherein the longitudinal axis (Mikota - Fig. 1, 23) of the penetrating nozzle (Mikota - 9) defines a first axis, wherein the boom assembly includes a first section (Mikota - 3) coupled to the chassis, 
Mikota et al. does not teach wherein the controller is configured to determine at least one of an absolute and a relative amount of force applied by the piercing tip based on the angle data.
However, Linsmeier et al. disclose an aerial boom attachment mounted to a vehicle including a piercing nozzle including position sensors and a controller wherein the controller is configured to determine at least one of an absolute and a relative amount of force applied by the piercing tip based on the angle data (paragraph 0032).
Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the motivation to have the controller of Mikota et al. determine the amount of force applied as taught by Linsmeier et al. to prevent damage to the piercing tube (Linsmeier – paragraph 0029).
Response to Arguments
Applicant's arguments filed 1/13/2021 have been fully considered but they are not persuasive. Applicant states that the Linsmeier reference is silent with respect to a controller configured to “determine at least one of an absolute and a relative amount of forced applied by [a] piercing tip based on angle data” as recited by amended claim 1. Applicant cites paragraph 0029 of Linsmeier as the basis for their argument, however, the examiner respectfully disagrees, as paragraph 0029 as well as the cited paragraph 0032 do not only describe position sensors, but also an overload relief apparatus, element 52. Beginning with paragraph 0029, Linsmeier explicitly states “in the event that the vertical .
In light of these remarks, all prior art rejections shall be maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MICHAEL CERNOCH whose telephone number is (571)270-3540.  The examiner can normally be reached on Mon-Fri; 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN M CERNOCH/          Examiner, Art Unit 3752